DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 8, filed 3/15/22, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art US 2018/0148912 (Park).
Claim 1 has been amended to further require the inclusion of a refill valve sensor.
Park teaches a water flow control valve which is provided with a sensor which is coupled to an inlet pipe supplying water to the valve and an outlet pipe delivering water from the valve. As the sensor monitors the flow rate and water pressure in both the inlet and outlet conduits it is capable of determining leaks or water use.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case Mogab (US 5,878,447) discloses a system for monitoring a swimming pool and automatically initiating actions based on measured parameters of the pool (measures volume of the pool and automatically opens or closes a valve). Park teaches a ‘refill valve’ (a valve that controls the flow of water to fill an object or basin) and a ‘refill valve sensor’ which monitors water pressure and water flow rate on an inlet conduit and outlet conduit of the valve and specifically mentions monitoring a quantity of water dispensed. Such a sensor would be “capable of”  determining leaks along the piping system or determining water use as it would be configured to monitor for changes in the water flow indicative of leaks and configured to measure the volume of water flowing through the valve. It would have been obvious to provide such a sensor as it provides greater functionality to and control over the valve system of Mogab.

In response to applicant's argument that the valve taught by Park is not “capable of” determining leaks or determining water use , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that claim 1 has been amended to require the ‘refill valve sensor’ be “capable of” determining leaks or determining water use. The phrase “capable of” is ‘configured to’ language and as such the functionality does not have to be explicitly stated in the reference. The capabilities of the sensor taught by Park make it capable of achieving the functions. 

Applicant’s argument that the sensor of Park which is used to “control an amount of water fed through the faucet” does not assist in determining water use is not persuasive. Applicant has not clarified how a sensor which is used to control an amount of dispensed water by monitoring the amount of water dispensed and activating a valve does not assist in determining water use.

Applicant’s arguments against the rejections of claims 2 and 5 are based upon an alleged failing of the additional references to teach subject matter from claim 1. As the subject matter from claim 1 is addressed by Park as discussed above these arguments are not persuasive. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Mogab teaches a fluid control system which monitors aspects of its fluid system (volume of water within the pool) to enact control over a valve automatically. Park likewise teaches using sensors to automatically control a fluid valve. It would have been obvious to one of ordinary skill in the art that providing the controller with additional information of the fluid system would facilitate more precise control and better operational possibilities such as facilitating the controller to adapt to changing operation conditions (such as changes in the valve performance or changes in the water supply). 

Applicant’s arguments against the rejections of claims 9 and 12 are based upon an alleged failing of the additional references to teach subject matter from claims 1 and 6. As the subject matter from claims 1 and 6 was previously addressed these arguments are not persuasive. 

Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 states “the level sensor is configured to detect a water level within the skimmer and determine...” however the sensor does not appear to be determining conditions and rather the processor is responsible for determination of different conditions as it contains/executes the relevant programs. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,447 (Mogab) in view of US 2017/0209338 (Potucek), US 8,043,070 (Stiles) and US 2018/0148912).
	Regarding claim 1, Mogab discloses a refill valve system for maintaining water in a basin, the refill valve system comprising:
	a housing (12/42);
	a piping system comprising:
	a valve (48);
	an outlet conduit and an inlet conduit fluidly coupled to the valve (C6 L19-22); and
	a controller assembly comprising:
	an actuator coupled to the valve (valve is automatically/electrically opened and closed by the control system requiring an actuator);
	a processor (46) coupled to the actuator, wherein the controller receives a signal to operate the actuator in response to a measured parameter of water within the basin, wherein the motor operates the valve such that a portion of water enters the basin through the outlet conduit (C6 L5-12).
	Mogab, however, does not explicitly state that the valve actuator is a motor and does not disclose the inclusion of a tactile switch configured to override the processor when operated. 
	Potucek teaches a system for controlling pool equipment comprising a valve actuator (214e) which is controlled by a controller (230). The actuator comprises a motor (Para. 0152-0154). 
	It is old and well known in the art of valve actuators to utilize a motor, as taught by Potucek, since the motor can be easily controlled to open or close the valve to varying degrees as required upon demand.
	Stiles teaches pump system (10) for a swimming pool including a controller (30) comprising a processor (C15 L47-49) and a plurality of tactile switches (40; C4 L45-49), the tactile switches configured to override the processor when operated (48 - stop ‘switch’; C9 L23-28: processor settings can be manually reset).
	It would have been obvious to one of ordinary skill in the art to provide a tactile switch configured to override the processor, as taught by Stiles, so that the system can be shut down in the event of an emergency or maintenance and/or so different settings can be adjusted as needed.
Park teaches a water flow control valve (303) which is provided with a sensor (301/302/316/317) which is coupled to an inlet pipe (312) supplying water to the valve and an outlet pipe (313) delivering water from the valve. The sensor monitors the flow rate and water pressure in both the inlet and outlet conduits it is capable of determining leaks or water use (Para. 0045, 0048-0049 - User can program the amount of water being dispensed and the system monitors the amount of water dispensed based on input from the sensor).
It would have been obvious to one of ordinary skill in the art to provide a ‘refill valve sensor’ capable of monitoring water flow rate and pressure coupled to the inlet conduit and the outlet conduit of the valve, as taught by Park, to facilitate greater control and functionality to the valve and control system (more precise control, detect additional types of faults, more functions for controller/user to implement).
The resultant combination of Mogab in view of Park would result in a ‘refill valve sensor’ capable of determining leaks along the piping system or determining water use as it would be configured to monitor for changes in the water flow indicative of leaks and configured to measure the volume of water flowing through the valve.

	Regarding claim 3, Mogab states that the system further comprises a program configured to control operation of the valve based upon analysis of the measured parameter of water within the basin (C6 L5-12, 27-45).

	Regarding claim 4, Mogab states the inclusion of a power source (54 - battery) coupled to the housing. 

	Regarding claim 21, Mogab states that the system monitors (38) the water level within the skimmer and alerts a user to possible faults/errors (C6 L12-15) but does not specify that the system determines a filter basket condition of a basket in the skimmer or a pump condition of a pump coupled to the basin.
	Potucek teaches a pool monitoring system comprising various sensors including monitoring water level and a controller capable of determining various conditions including a full skimmer basket (Para. 0096).
	It would have been obvious to one of ordinary skill in the art to configure the system to determine a full basket condition through the use of the present sensors, as taught by Potucek, so that a user can quickly empty the basket and return the system to optimal operating conditions and/or to facilitate monitoring the skimmer assembly without requiring a user to physically interact with it at regular intervals. 

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 1 above, and further in view of US 4,380,091 (Lively).
	Regarding claim 2, Mogab states the inclusion of an audio or visual indicator coupled to the controller assembly for indicating an error (C6 L12-15) but does not specifically disclose the use of a visual indicator to indicate operational status of the valve.
	Lively teaches a refill valve system comprising a controller (18) coupled to a visual indicator (90) which indicates the operational status of a valve (23).
	It would have been obvious to one of ordinary skill in the art to provide visual indicators for additional aspects of the system such as the operational status of the valve, as taught by Lively, to give a user a greater knowledge of the status of the system without requiring diagnostic work or internal access to the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 1 above, and further in view of US 7,619,181 (Authier).
	Regarding claim 5, Mogab states that the housing comprises a power source in the form of a battery (54) but does not disclose that the system is configured to provide an electrical charge to said battery through the use of a solar cell or water turbine generator.
	Authier teaches a control system (24) for a pool system comprising a battery (41) which is coupled to a photovoltaic solar cell (44) which provides electrical energy which charges the battery (C6 L9-20; 30-32).
	It would have been obvious to one of ordinary skill in the art to provide a photovoltaic solar cell coupled to the housing (would be coupled by at least power cables used to deliver power to battery/power source) to provide a charge to the battery, as taught by Authier, to reduce the cost of powering the system and/or reduce the frequency of maintaining/replacing the power supply (battery) of the system.

Claims 6-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park.
	Regarding claim 6, Mogab discloses a water level system for maintaining a water level in a basin, the water level comprising:
	a level sensor (38) configured to be positioned within a skimmer (3);
	a first processor (24) comprising a control program (C5 L15-20), the first processor coupled to the level sensor (C5 L10-13);
	a refill valve system coupled to the first processor (C6 L5-12, 27-45), the refill valve system comprising:
	a housing (42);
	a piping system comprising:
	a valve (48);
	an outlet conduit fluidly coupled to the valve (C6 L19-22); and
	an actuator coupled to the valve (valve is automatically/electrically opened and closed by the control system requiring an actuator);
	a second processor (46) coupled to the actuator, wherein the second processor is configured to receive a signal to operate the actuator in response to a measured parameter of water within the basin, wherein the actuator is configured to operate the valve such that a portion of water enters the basin through the outlet conduit (C6 L5-12);
	both processors configured to communicate wirelessly (27/56);
	the level sensor communicatively coupled to the valve (both the valve and sensor communicate with the processors and control program).
	Mogab, however, does not explicitly state that the valve actuator is a motor and does not disclose the inclusion of a tactile switch configured to override a processor when operated. While Mogab discloses that the processors can communicate wirelessly it does not specify if the processors can communicate with a cloud-based control program. Mogab also does not disclose the inclusion of a ‘refill valve sensor’ coupled to the inlet and outlet conduit. 
	Potucek teaches a system for controlling pool equipment comprising a valve actuator (214e) which is controlled by a controller (230). The actuator comprises a motor (Para. 0152-0154). Potucek further teaches that the system can be controlled remotely by a user (20), by a local control system or through a cloud based control program (18) (Fig. 1, Para. 0050 - various accessories/parts of the system are controlled by a cloud based control program).
	It is old and well known in the art of valve actuators to utilize a motor, as taught by Potucek, since the motor can be easily controlled to open or close the valve to varying degrees as required upon demand.
	It would have been obvious to one of ordinary skill in the art to configure the processors to be communicate with a cloud based control program, as taught by Potucek, so that a user can monitor and adjust the system remotely for greater convenience and/or a quicker response to changing conditions/emergencies.
	Stiles teaches pump system (10) for a swimming pool including a controller (30) comprising a processor (C15 L47-49) and a plurality of tactile switches (40; C4 L45-49), the tactile switches configured to override the processor when operated (48 - stop ‘switch’; C9 L23-28: processor settings can be manually reset).
	It would have been obvious to one of ordinary skill in the art to provide a tactile switch configured to override the processor, as taught by Stiles, so that the system can be shut down in the event of an emergency or maintenance and/or so different settings can be adjusted as needed.
	Park teaches a smart valve assembly for a fluid distribution system comprising a valve (303) with an inlet conduit (312) and an outlet conduit (313). A ‘valve sensor’ monitoring the flow and pressure of water is coupled to the inlet conduit (301/302) and the outlet conduit (316/317) (sensors 301/302/316/317 together constitute a ‘valve sensor’). This sensor is communicatively coupled to the valve through the controller to control aspects of the valve including the flow rate of water through the valve (Para. 0042).
	It would have been obvious to one of ordinary skill in the art to couple a ‘refill valve sensor’ to the inlet and outlet conduits of the valve which is communicatively coupled to the valve, as taught by Park, to permit monitoring of the valve’s performance for precise control and detection of faults/errors.
	It also would have been obvious to one of ordinary skill in the art to control the flow rate of water through the valve based on data from the ‘refill valve sensor’, as taught by Park, to facilitate more precise control over the valve (responding to differences in the water supply due issues such as different operation conditions or maintenance problems). 
	
	Regarding claim 7, Mogab states that the level senor is coupled to a skimmer cover plate (12).
	
	Regarding claim 8, Mogab states that the first processor is a skimmer processor (24) which is configured to analyze the measured parameter of water provided by the level sensor, the first processor being wirelessly coupled (26/27) to the controller.

	Regarding claim 11, Mogab states the inclusion of an audio or visual indicator coupled to the controller for indicating an operational status of the refill valve system (C6 L12-15).

	Regarding claim 13, Mogab states that the valve (48) is disposed within the housing (42).

	Regarding claim 24, Mogab in view of Potucek, Stiles and Park results in the refill valve being a flow control valve (Mogab turns flow on or off and as such is controlling flow, Potucek teaches a pool valve using a motor which provides greater control over the flow and Park teaches a valve that specifically monitors and controls flow rate). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 6 above, and further in view of US 9,410,336 (DeVerse).
	Regarding claim 9, Mogab states a water level system but does not disclose the inclusion of a backflow preventer downstream of the valve.
	DeVerse teaches a water level system comprising an actuated valve (106) which controls an inflow of fresh water (108) to a pool (102) and a backflow preventer (Fig. 1 - Ball check valve) downstream from the valve preventing backflow from a refill line (116).
	It would have been obvious to one of ordinary skill in the art to provide a backflow preventer downstream of the valve, as taught by DeVerse, to prevent damage to the valve assembly and pollution/contamination of the water supply.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 6 above, and further in view of Authier.
	Regarding claim 12, Mogab states that the housing comprises a power source in the form of a battery (54) connected to the actuator and second processor, but does not disclose that the system is configured to provide an electrical charge to said battery through the use of a solar cell or water turbine generator.
	Authier teaches a control system (24) for a pool system comprising a battery (41) which is coupled to a photovoltaic solar cell (44) which provides electrical energy which charges the battery (C6 L9-20; 30-32).
	It would have been obvious to one of ordinary skill in the art to provide a photovoltaic solar cell to provide a charge to the battery, as taught by Authier, to reduce the cost of powering the system and/or reduce the frequency of maintaining/replacing the power supply (battery) of the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 1 above, and further in view of US 2012/0073040 (Cohen) and US 7,931447 (Levin).
	Regarding claim 22, Mogab states that the refill system can detect a fault and shut down but does not specifically mention closing a valve in response to a vacuum.
	Cohen teaches a pool filtration and circulation system comprising a skimmer assembly (16), a plurality of valves (32) and a flow rate sensor (104) which monitors the flow through conduits as part of a vacuum safety system (100). 
	It would have been obvious to one of ordinary skill in the art to monitor the flow rate in the system for vacuum conditions, as taught by Cohen, since many components of a pool circulation and/or refill system are designed to operate in a fluid environment and could become damaged attempting to operate under/in a vacuum. 
	Levin teaches a pool water circulation system (S; Fig. 1) comprising a plurality of valves (42/45) controlling flow through conduits (28) and a vacuum sensor (46) monitoring the conduit for a vacuum condition. Upon detection of a vacuum condition in the conduit the valves are automatically closed/shut off.
	It would have been obvious to one of ordinary skill in the art to monitor for a vacuum condition in the conduit/valve and shut the valve upon detection, as taught by Levin, to prevent damage to system components, which are designed to operate in a fluid system, caused by operating in a vacuum.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mogab in view of Potucek, Stiles and Park as applied to claim 1 above, and further in view of US 2012/0187029 (Lauro).
	Regarding claim 23, Mogab states that the refill valve system comprises a skimmer assembly with a housing (12) and which monitors a water level of a pool through a sensor (38). Mogab further states that the system can communicate alarms/notifications to a user through audible notifications or light indicators (C6 L12-15) but does not explicitly state that the system provides a visual indicator coupled to the housing which provides feedback of the water level.
	Lauro teaches a pool skimmer (30) which monitors a water level through a sensor (38) and indicates a normal or low water level to a user through a visual indicator (62/64) coupled to its housing (30/50) (Para. 0026).
	It would have been obvious to one of ordinary skill in the art to couple a visual indicator to the housing for communicating information on the water level, as taught by Lauro, so that a user can quickly ascertain the status of the filtration and circulation/refill system of the pool without requiring extensive interaction, the use of tools or specialized training. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,581,478 (Smith) teaches a skimmer basket assembly comprising a sensor device configured to monitor the water level of the pool, the assembly further capable of determining changes in the fill status of the skimmer basket through the same water level sensor arrangement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754